Citation Nr: 1540991	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1964 to May 1975. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO), which in pertinent part, denied the benefit sought on appeal. 

In June 2015, the Veteran and his wife testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Following the hearing, in August 2015, the Veteran submitted additional medical evidence without a waiver of initial consideration by the RO.  However, given the favorable decision below, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim. 

 During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the following: injury to muscle groups III, VI, and VII as residuals of gunshot wound (GSW), rated as 50 percent disabling; incomplete paralysis of the right musculo spiral nerve as residual of GSW, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; residual scar to right deltoid, rated as 10 percent disabling; residual scar to right posterior, rated as 10 percent disabling; diabetic peripheral neuropathy of the left upper extremity, left lower extremity, and right lower extremity, all rated separately as 10 percent disabling; and peptic ulcer, rated as noncompensable.  These disabilities combine to form a 90 percent disability rating.
 
 2.  After considering impairment from the service-connected disabilities and his occupational experience and need for accommodation, and resolving any doubt in his favor, the Veteran's service-connected disabilities do preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to the severity of his service-connected disabilities.  The Veteran contends that his service-connected disabilities are so severe as to preclude him from obtaining and maintaining substantially gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358   (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities resulting from a common etiology or a single accident.  See 38 C.F.R. § 4.16(a). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

 As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered. 

The Veteran's service-connected disabilities are: injury to muscle groups III, VI, and VII as residuals of GSW, rated as 50 percent disabling; incomplete paralysis of the right musculo spiral nerve as residual of GSW, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; residual scar to right deltoid, rated as 10 percent disabling; residual scar to right posterior, rated as 10 percent disabling; diabetic peripheral neuropathy of the left upper extremity, left lower extremity, and right lower extremity, all rated separately as 10 percent disabling; and peptic ulcer, rated as noncompensable.  These disabilities combine to form a 90 percent disability rating and he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a). 

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine, cervical spine, and bilateral knee disabilities.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

On his September 2008 TDIU application (VA Form 21-8940), the Veteran reported that he had four years of high school education and that he had last worked in 2001 as an aircraft mechanic.  See September 2008 Application for Increased Compensation based on Unemployability, VA Form 21-8940s.  His military service included mechanical training.  During the June 2015 Board hearing, the Veteran testified that his residuals of gunshot wound to the right arm, to include injuries to muscle groups III, VI, and VII as well as incomplete paralysis of the right musculo spiral nerve, significantly limited his mobility and dexterity in his right hand so as to prevent him from performing required work-related activities.  In addition, the Veteran reports that the severity of his disabilities due diabetic peripheral in his lower extremities limits his ability to stand or walk for prolonged periods. 
The record contains the report of a March 2011 VA general medical examination which was performed in conjunction with the Veteran's claim for TDIU.  Based on the findings from clinical evaluation, the VA examiner concluded that the Veteran's nonservice-connected left knee disorder most significantly impacted his ability to work, and caused the Veteran to take a medical retirement from work following surgery on his left knee.  The VA examiner concluded, however, that his nonservice-connected left knee disorder would not prevent the Veteran from doing sedentary work on a full or part-time basis.  Moreover, the VA examiner concluded that the Veteran's service-connected disabilities due to diabetes mellitus, diabetic peripheral neuropathy in the upper and lower extremities, residual scars, and ulcer were not so severe as to impede his ability to work.  

Notably, the March 2011 VA examiner also found that the severity of the Veteran's right arm disability due muscle injury and neurologic involvement would not prevent him from doing part-time or full-time work on a daily basis with accommodations.  In this regard, the VA examiner observed that the Veteran's right arm disability resulted in decreased mobility and decreased dexterity in the right hand and caused the Veteran problems with picking up and holding items in that hand.  The VA examiner further concluded that given the Veteran's age, his multiple disabilities, and his need for accommodations because of his right hand, it was very unlikely that any employer would hire the Veteran. 

The Board acknowledges that the VA examiner's medical conclusion ultimately weighs against the Veteran's claim for TDIU based on his service connected disabilities as the VA examiner found that his nonservice-connected left knee disorder most significantly impacted his ability to work.  That being said, the Board cannot ignore the VA examiner's finding that the Veteran's right arm disability is so severe that he would require special accommodations in order to keep working in his position as an aircraft mechanic.  The VA examiner further indicated that the Veteran would require accommodations for any type of employment, including sedentary. 

The record also contains a private medical statement from the Veteran's treating nurse practitioner, C.M.B., in which, he states that the Veteran is no longer able to work because of the severity of his disabilities due to diabetic peripheral neuropathy in his upper and lower extremities as well as due to muscle injuries to the right upper extremity.  While this medical opinion supports the Veteran's claim for TDIU, it contains limited probative value as private nurse practitioner failed to provide any discussion on how the severity of his disabilities impacts his ability to work and failed to discuss the impact on his nonservice-connected left knee disorder on his employability. 

The VA examiner's medical opinion indicates that the Veteran's disabilities do not precluded from all employment, but rather suggests that the Veteran is capable of engaging in less rigorous or sedentary employment if he is afforded with accommodations from the employer.  However, a TDIU rating is warranted where the Veteran's service-connected disability prevents the Veteran from following a substantially gainful occupation.  In this regard, the Board has considered that the Veteran's past employment consisted of work as an aircraft mechanic, which is a physically demanding position, and has considered the unlikelihood that any employer would make accommodations for the Veteran's right arm disability.  

The Board finds that the medical evidence of record does not demonstrate that the Veteran has experience with less rigorous or sedentary employment.  It is not clear what, if any, sedentary employment the Veteran would have the capacity to perform in order to earn substantially gainful employment, given his need for accommodations.  As such, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


